DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
	The amendment of claim 1; cancellation of claims 19, 25, 28-29, and 31-32; and addition of claims 33-38 are acknowledged.

Claim Objections
Claim 38 is objected to because of the following informalities:  Claim 38 recites the second acrylic polymer layer comprises was in at least about 3 parts per hundred. “Was” should be changed to “wax”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 38 recites a range of wax of at least about 3 parts per hundred of the first or second acrylic polymer layer. However, after reviewing the specification support for the range as claimed was not found. The specification teaches a range of wax of 3 to 8 parts per hundred of resin (Table 2), however the claimed range includes values higher than supported by the current specification. Thus, the breadth of the claimed range i.e., any value over 3 parts per hundred, is not supported by the specification as filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 11, 14-15, 17-18, 24, 27, 30, and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Heffelfinger et al. (US 20020155308) in view of Ohba et al. (US 6,605,344) in view of Chu et al. (US 5,188,867) with evidentiary reference EUROPLAS (Slip and antiblock additives for extrusion industry, europlas.com.vn, Oct. 2018).
	Regarding claim 1, Heffelfinger discloses a biaxially oriented film comprising a core layer of propylene polymer and at least one additional layer adjacent to the core layer (0005-0006). The core, as it is a layer, necessarily having a first surface and a second surface, and the at least one additional layer being coextruded directly to the first surface of the core layer (0009). The at least one additional layer being formed of thermoplastic materials including ethylene-vinyl alcohol (0019). As any other materials such as antiblocking agents, anti-slip agents, and stabilizers are optional (0026), the barrier layer consists of the polymer as claimed.
	Heffelfinger teaches that at least one other layer may be formed on each side of the core. However, does not disclose the film further including a first acrylic polymer layer on the second surface of the core layer and a second acrylic polymer layer on the barrier layer, with optional inclusion of a first primer layer between the first acrylic polymer and the second surface and/or an optional second primer layer between the second acrylic polymer and barrier layer.
	Regarding the acrylic polymer layers, Ohba, in the analogous field of barrier films, teaches a multilayer film including a plastic film layer formed on either or both surfaces of a substrate and formed of ethylene/acrylic acid copolymer, ethylene/acrylic acid salt copolymer or ethylene/ethyl acrylate copolymer (instant first acrylic polymer layer) (column 10, lines 50-55) and a metallic-compound-containing layer which contains a resin selected from acrylic resin (column 7, line 65 through column 8, line 5) and a metallic compound (agent) and which is applied over a polymer barrier layer (column 2, lines 20-25).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the second surface of the core layer of Heffelfinger to include a plastic film layer formed of acrylic polymer, as taught by Ohba, to achieve a heat-sealing property to the final film (column 10, lines 43-46). A person of ordinary skill would have further found it obvious to have coated the at least one additional layer (instant barrier layer) of Heffelfinger, with the metallic-compound-containing layer which contains acrylic resin (second acrylic polymer layer), to enhance the gas barrier properties of the film (column 8, lines 50-55).
	Heffelfinger and Ohba do not disclose first or second primer layers, however, as these are optional layers, they are not required by the claim and therefore, the multilayer film of Heffelfinger in view of Ohba meets all the required limitations as claimed.
	Ohba further does not disclose either acrylic polymer layer comprising silica.
	Chu, in the analogous field packaging films (column 1, lines 15-20), discloses an acrylic copolymer coating film comprising wax, silica, and talc (column 1, lines 67 through column 2, line 7).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found It obvious to add wax, silica, and talc, as taught by Chu, to the plastic film and metallic-compound-containing layer of modified Heffelfinger, to achieve a film structure having low haze, non-blocking, and a low coefficient of friction (column 1, lines 10-15).
	Regarding claim 2, Heffelfinger discloses the core layer consisting of polypropylene (0014).
	Regarding claim 7, Heffelfinger discloses the at least one additional layer having a thickness from specifically about 0.02 to about 0.06 mils (about 0.5 to 1.5 µm), overlapping the claimed thickness of between 0.2 to 10 µm.
	Regarding claim 11, Heffelfinger teaches an optional coating composition which may include polyvinylidene chloride (0034). As this coating composition is optional, a film which excludes polyvinylidene chloride is disclosed. 
	Regarding claim 14, Heffelfinger discloses the film for packaging (0037) however does not expressly teach the film being a sealable packaging.
Ohba discloses the film being heat sealable (column 10, lines 43-47).
It would have been obvious for the film of Heffelfinger to be formed into a heat sealable film as taught by Ohba, to form a film suitable for a packaging material for food (column 10, lines 62-67).
Regarding claim 15, given modified Heffelfinger discloses the same multilayer film as claimed the property of a puckering defect equal to or less than a weighted average of 10 at 35oC would be expected of the prior art product.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Regarding claim 17, Ohba discloses the metallic compound in the metallic compound containing layer including magnesium carbonate and calcium carbonate (column 7, lines 25-30), as evidenced by EUROPLAS, calcium carbonate and magnesium carbonate are antiblock additives (Limestone).
	Regarding claim 18, applicant’s specification teaches that the acrylic top coating on the barrier layer may provide better surface characteristics including improving the hot-slip value (specification, paragraph 0038). Given modified Heffelfinger discloses the same acrylic top coating over the same ethylene vinyl-alcohol barrier layer as claimed, this property would be expected of the prior art product.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Regarding claim 24, Heffelfinger teaches the at least one additional layer being formed of thermoplastic materials including ethylene-vinyl alcohol (0019) and optionally with antiblocking agents (0026).
	Regarding claim 27, Ohba discloses the metallic compound in the metallic compound containing layer including magnesium carbonate and calcium carbonate (column 7, lines 25-30), as evidenced by EUROPLAS, calcium carbonate and magnesium carbonate are antiblock additives (Limestone).
	Regarding claim 30, Heffelfinger teaches the at least one additional layer formed directly on both surfaces of the core (0025).
	Regarding claims 33-36, Chu, discloses the addition of wax, silica, and talc (column 1, lines 67 through column 2, line 7).
	Regarding claim 37, Chu discloses silica in an amount of 5 to 25 wt% based on total weight of the acrylic copolymer (column 2, lines 45-50), overlapping the claimed about 0.5 to about 45 parts per 100 of the first or second acrylic polymer layers.
	Regarding claim 38, Chu discloses wax in the amount of 30 to 150 wt% based on total weight of the acrylic copolymer (column 2, lines 40-45), overlapping the claimed wax in at least about 3 parts per hundred of the first or second acrylic polymer layers.
	
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Heffelfinger in view of Ohba in view of Chu and further in view of Ibanez (US 2014/0127498).
	Regarding claim 3, modified Heffelfinger disclose the limitations of claim 1 as discussed above. Modified Heffelfinger does not disclose the multilayer film further comprising at least one of the first and/or second primer layer.
	Ibanez, in the analogous field of multilayer barrier films (0007), discloses a primer coating provided between a metallized coating layer and polymeric layer (0008).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the film of modified Heffelfinger to include a first primer layer, between the core layer and metallic-compound-containing layer (acrylic layer), as taught by Ibanez, to provide enhanced adhesion as well as improved gas barrier properties over the use of the metallized coating alone (0008).
	Regarding claim 4, Ibanez discloses the primer layer comprising polyethyleneimine (0009).
	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Heffelfinger in view of Ohba in view of Chu as applied to claim 1 above, and further in view of Topolski et al. (US 6,004,660).
	Regarding claim 16, modified Heffelfinger discloses the limitations of claim 1 as discussed above. While Ohba discloses coating the metallic-compound-containing layer onto the barrier layer (column 7, lines 30-35) as discussed above, Ohba does not disclose the metallic-compound-containing layer being coated more than once.
	Topolski, in the analogous field of multilayer barrier films (column 1, lines 5-10, title) discloses having two inorganic layers formed on the barrier layer (column 2, lines 45-60).
	A person of ordinary skill in the at before the effective filing date of the claimed invention would have found it obvious for the metallic-compound-containing coating layer of modified Heffelfinger to be applied twice, as taught by Topolski, to improve the oxygen barrier properties of the film (column 3, lines 20-30).
	Please note, claim 16 includes product by process language regarding “is coated”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Heffelfinger in view of Ohba in view of Chu as applied to claim 1 above and further in view of Sandford (US 6,045,882).
	Regarding claim 18, modified Heffelfinger discloses the limitations of claim 1 as discussed above, while modified Heffelfinger discloses the same acrylic top coating over the same ethylene-vinyl-alcohol barrier layer as claimed, and the property of hot slip is expected of the prior art product, the hot slip value is not expressly disclosed.
	Sandford, in the analogous field of packaging films (column 1, lines 5-10), discloses that hot slip is the ability of a hot film to slide against itself after packaging (column 2, lines 65-67) and that good hot slip allows for easy insertion of one package adjacent to another (column 7, lines 40-45). In particular, Sandford teaches in the examples that the hot slip characteristics of example 1 (coefficient of friction values ranging from 0.27-0.38) was suitable but hot slip was greatly improved in the embodiment of example 4 (coefficient of friction values of 0.13-0.18) (column 21, lines 35-50).
Thus, as Sandford teaches hot slip being improved at coefficient of friction values of less than 0.18 and lower, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the hot slip value of the film of modified Heffelfinger to have a hot slip value of less than 0.18 to allow for easy insertion of one package adjacent to another.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of the new combination of prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781